280 S.W.3d 736 (2009)
STATE of Missouri, Respondent,
v.
Vincent L. BELL, Appellant.
No. WD 69050.
Missouri Court of Appeals, Western District.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Application for Transfer Denied May 5, 2009.
William J. Swift, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before DIV II: DANDURAND, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Vincent Bell appeals from his conviction for one count of possession of a controlled substance with intent to distribute, Section 195.211,[1] and one count of possession of a controlled substance, Section 195.202. Bell contends the trial court erred in denying his motion to suppress evidence and in ruling on the admission of certain evidence at trial. The trial court's rulings were not error.
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has *737 been provided to the parties. Judgment affirmed. Rule 30.25(b).
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000), unless otherwise indicated.